 In the Matter Of VIRGINIABRIDGE COMPANYandINTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL & ORNAMENTAL IRON WORKERS,SHOPMEN'SLOCAL 530Case No. R-2251.-Decided January 08, 1941Jurisdiction:steel fabricating industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union ; contract with , rival union providing forrepresentation for members only, no bar to ; election necessary.Unit Appropriate for Collective Bargaining:all employees, excluding watchmen,clerical employees, superintendents, assistant superintendents, general fore-men, foremen,and sub-foremen who spend at least 50 per cent-of their timein actual supervisory duties.Mr. B. L. Rawlins, Jr.,of Pittsburgh, Pa., for the Company.Mr. Stanley Rovinds,of Knoxville, Tenn., for the Union.Mr.LouisCokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 30, 1940, International Association of Bridge, Struc-tural & Ornamental Iron Workers, Shopmen's iLocal 530, hereincalled the Union, filed with the Regional Director for the Tenth.Re-gion (Atlanta, Georgia) a ,,petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofVirginia Bridge Company, Memphis, Tennessee, herein. called ,theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On December 3, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to ' provide for an appropriate hearingupon due notice.29 N. L.R. B, No. 43.241 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn December 9, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the Unionand Steel Workers Organizing Committee, herein called the S. W. O. C.On December 18 and 20, 1940, respectively, the Regional Directorissued an amended notice of hearing and a second amended noticeof hearing.Pursuant to notice, a hearing was held on January 10,1941, atMemphis, Tennessee, before Alexander E.Wilson, Jr.,theTrialExaminer duly designated by the Board. The Com-pany was represented by counsel, the Union by its representative';both participated in the hearing.The S. W. O. C. did not appeaiiat the hearing.Full opportunity to b_ e heard, to examine and cross-examine witnesses, `and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer,made several rulings on 'motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYVirginia Bridge Company is a Delaware Corporation operatingplants at Roanoke, Virginia, Birmingham, Alabama, and Memphis,Tennessee.We are here concerned solely with its plant at Memphis,Tennessee, where it is engaged in the fabrication of bridge and buildingsteel.During 1940, the Company purchased -about 15,000 tons of rawmaterials all of which were shipped to it from points outside theState of Tennessee.During the same period the Company sold ap-proximately 15,000 tons of finished products, more than 50 per centof which were shipped by it to points outside the State of Tennessee.The Company employs approximately 250 employees at the Memphisplant.H. THE ORGANIZATION INVOLVEDInternationalAssociation of Bridge, Structural & OrnamentalWorkers, Shopmen's Local 530, is a labor organization affiliated withtheAmerican Federation of Labor. It admits to -membership allemployees at the Memphis plant of the Company, excluding watch-men, clerical employeees, superintendents, assistant superintendents,and general foremen.III.THE QUESTIONCONCERNING REPRESENTATIONOn October 26, 1940, the Union, claiming to represent a majorityof the,employeees at the Memphis plant, asked the Company for VIRGINIA BRIDGE CO:243exclusive recognition.The Company refused this request- statingthat it doubted the Union's claim to a majority.On May 5, 1937, the Company and the S. W. O. C. entered into acontract recognizing the S. W. O. C. as exclusive representative of itsmembers in the employ of the Company.On April 1, 1938, the Com-pany and the S. W. O. C. entered into a supplemental agreement ex-tending the 1937 agreement and providing that at any time subsequenttoMarch 31, 1938, either party to the contract,by 10 days' noticeto the other could ask for a conference for the purpose of changingthe 1937 agreement and in the event of failure to agree within 20days from such notice, the 1937 agreement would terminate.No suchnotice has been given: Since the contract is not an exclusive bar-gaining contract, we find that it is not a bar to a determination ofrepresentatives at this time.'A statement of the Trial Examiner during the hearing showsthat the Union represents a substantial number of employees in thealleged appropriate unit.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close; intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. -V.THE APPROPRIATE UNITThe Union urges that all employees at the Memphis plant of theCompany, excluding watchmen, clerical employees, superintendents,assistant superintendents, and general foremen, constitute a unitappropriate for the purposes of collective bargaining.The only con-troversy with respect to-the unit concerns foremen and sub-foremen.The Union urges the inclusion of all such employees, and the Company-desires their exclusion.The Company has nine employees classified by it as foremen.Theyall issue orders to other employees and have the sole right to lay off,hire, and discharge employees.These employees spend over 90 peri SeeMatter of Northrop CorporationandUnited Automobile Workers Local No. 229,3 N L. R B 228.2 The TrialExaminer's statement shows that 134 employees whose names appear on apay roll of the Company have signed cards designating the Union as their representative.There are approximately 237 employees in the alleged appropiiate unit.413602-42-vol 29--17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDcent of their time in supervisory 'work. In view of their supervisoryduties, we find that they should be excluded from the unitsThe -Company has five employees classified by it as sub-foremen.Two of these sub-foremen, Pensinger and Dorman, spend approxi-mately ^ 90 per cent of their time in actual production work.Underthese circumstances we find that Pensinger and Dorman should beincluded in the unit.The other three sub-foremen spend approxi-mately 80 per cent of their time in actual supervisory functions andreplace the foremen in their departments when the latter are absent.In view of the supervisory duties of these three sub-foremen, we findthat they should be excluded from the unit.4We find that all employees at the Memphis plant of The Company,excluding watchmen, clerical employees, superintendents, assistantsuperintendents, general foremen,, foremen, and sub-foremen whospend at least 50 per cent of their time in actual supervisory duties,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit will insure to the employees of the Companythe full benefit' of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPEiESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Unionstated that in,the event the Board directs an election, it desires thatthe' first pay roll of the Company in December 1940 be used to deter-mine eligibility to vote.The Company stated that it desires that apay roll immediately preceding the date of our Direction of Electionbe used for this purpose.A representative of the Company testifiedthat it has increased its personnel by approximately 20 employeessinceDecember 1, 1940, due to the National Defense program andthat it expected to add an additional 10 to 12 employees by the,endof January 1941.We. find that the employees of the Companyeligible to vote in the election shall be those employees in the appro-priate unit who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Election herein, includingemployees who did not work during said pay-roll period because theywere ill or on vacation and employees who were then or have since.been temporarily laid off, but excluding' those employees who havesince quit or been discharged for cause.S SeeMatter of Birmingham Tank Company,Division of The Ingalls Iron Works Com-pany,Inc.andInternational Associationof Bridge,Structural and Ornamental Iron Work-ers, Shopmen'sLocal#539, 25 N V.R. B. 13064 See footnote3, supra VIRGINIABRIDGE CO.245Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-isentation of employees of Virginia Bridge Company,Memphis, Ten-nessee, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All employees at the Memphis plant of the Company, excludingwatchmen, clerical employees,superintendents,assistant superintend-ents, general foremen, and sub-foremen who spend at least 50 per centof their time in actual supervisory duties, constitute a unit appro-priate for the purposes of collective bargaining,within the meaningof Section 9 (b) of the National Labor-Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant,toArticle III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Virginia Bridge Company, Memphis, Tennessee, an election bysecret ballot shall be conducted as early as possible,but not later thanthirty(30) days from the date of this Direction,under the directionand supervision of the Regional Director for the Tenth Region, actingin this matter as agent of the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongall employees of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were then orhave since been temporarily laid off, but excluding watchmen, clericalemployees, superintendents,assistant superintendents,general"fore-men, foremen,sub-foremen who spend at least 50 per cent of theirtime in actual supervisory duties, and employees who have since quitor been discharged for cause,to determine whether or not they desireto be represented by International Association of Bridge,Structural& Ornamental Iron `Yorkers, Shopmen'sLocal 530, affiliated with theAmerican Federation of Labor, for the purposes of collectivebargaining.CHAIRMAN HARRY A.MILLIS took no part in the considerationof the above Decision and Direction of Election..v